ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_01_EN.txt. 39 NORTHERN CAMEROONS (JUDGMENT OF 2 XII 63)

of which will be placed in the archives of the Court and the others
transmitted to the Government of the Federal Republic of Cam-
eroon and to the Government of the United Kingdom of Great Britain
and Northern Ireland, respectively.

(Signed) B. WiNIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Judge SprropouLos makes the following declaration:

I do not share the view of the Court. I consider that the Appli-
cation of the Republic of Cameroon is admissible and that the Court
has jurisdiction to examine the merits of the dispute of which it is
seised.

Judge KorETSKY makes the following declaration:

I cannot agree with the Judgment of the Court, as it has been
reached without observance of relevant rules and principles laid
down in the Rules of Court.

The Judgment was adopted in the stage of an examination of a
preliminary objection, which delimits itself quite precisely from the
stage of an examination of the merits of an Application. The Court
passed by the question of its jurisdiction and turned to the question
of the inadmissibility of the claims of the Republic of Cameroon.

If the question of inadmissibility is raised, not on the ground
of non-observance of the purely formal requirements of the Rules,
e.g. non-observance of Article 32 (2) of the Rules, but in respect
of the substance of the Application (ratione materiae), then the Court
should first decide on its jurisdiction and subsequently consider the
plea of inadmissibility. This is a broadly accepted rule. I venture to
cite, from among many authoritative opinions, the statement of
Judge Sir Percy Spender in his Separate Opinion in the Interhandel
case (1.C.J. Reports 1959, p. 54) that the Court was obliged first
to satisfy itself that it has jurisdiction and then to treat a plea to
the admissibility of the Application. The same was said by Judge
Sir Hersch Lauterpacht in his Dissenting Opinion (#bid., p. 100)
“that according to the established practice of the Court preliminary
objections must be examined—and rejected—before the plea of
admissibility is examined”.

28
